Case 6:21-cv-00312-JA-LRH Document 34 Filed 08/13/21 Page 1 of 12 PageID 165




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

SANDRA KUBA,

       Plaintiff,

v.                                            Case No.: 6:21-cv-312-JA-LRH

DISNEY FINANCIAL SERVICES,
LLC,

      Defendant.
__________________________________/

                    ANSWER AND AFFIRMATIVE DEFENSES

      Defendant, DEFENDANT FINANCIAL SERVICES, LLC (“DFS”), answers

the Complaint filed by Plaintiff, SANDRA KUBA, as follows:

                                 INTRODUCTION

      1.     Admits the allegations of paragraph 1 that Plaintiff purports to bring this

action pursuant to the identified statutes.     DFS denies any and all remaining

allegations of paragraph 1.

                          JURISDICTION AND VENUE

      2.     Admits the allegations of paragraph 2 for jurisdictional purposes only,

and otherwise denies.

      3.     Admits the allegations of paragraph 3 for purposes of venue only, and

otherwise denies.

      4.     Admits the allegations of paragraph 4 for purposes of venue only and

otherwise denies.
Case 6:21-cv-00312-JA-LRH Document 34 Filed 08/13/21 Page 2 of 12 PageID 166




      5.     Lacks sufficient knowledge or information to admit or deny the

allegations of paragraph 5, and therefore denies.

                                      PARTIES

      6.     Admits that Plaintiff is an adult individual. Lacks sufficient knowledge

or information to admit or deny the remaining allegations of paragraph 6, and

therefore denies.

      7.     Admits the allegations of paragraph 7.

      8.     Admits that in October 2013 DFS promoted Plaintiff to the position of

Senior Financial Analyst which remained her position until September 21, 2017. DFS

denies all remaining allegations of paragraph 8.

      9.     Admits that Plaintiff worked in Lake Buena Vista, Florida, for DFS as a

Senior Financial Analyst in the Revenue Operations Department, and that the

Revenue Operations Department is involved with DFS's internal accounting and

financial reporting systems. DFS denies all remaining allegations of paragraph 9.

      10.    Admits the allegations of paragraph 10.

      11.    Admits the allegations of paragraph 11.

      12.    Admits the allegations of paragraph 12.

      13.    Admits the allegations of paragraph 13.

                     ADMINISTRATIVE PREREQUISITES

      14.    Admits that in November 2017 DFS received notice that Plaintiff had

filed a complaint with the United States Department of Labor, the contents of which

speaks for itself. DFS denies all remaining allegations of paragraph 14.

                                          2
Case 6:21-cv-00312-JA-LRH Document 34 Filed 08/13/21 Page 3 of 12 PageID 167




      15.    Denies the allegations of paragraph 15.

      16.    Denies the allegations of paragraph 16.

      17.    Admits that an agreement to toll statute of limitations was entered into

on or around April 22 2019, the contents of which speaks for itself. Denies all

remaining allegations of paragraph 17.

                           FACTUAL ALLEGATIONS

      18.    Admits that on or around March 29, 1999, Plaintiff was hired as a

Financial Analyst in Lake Buena Vista, Florida. DFS denies all remaining allegations

of paragraph 18.

      19.    Lacks sufficient knowledge or information to admit or deny the

allegations of paragraph 19, and therefore denies.

      20.    Denies the allegations of paragraph 20.

      21.    Admits that on or around October 27, 2013, Plaintiff was promoted to

the position of Senior Financial Analyst, which she held until September 21, 2017.

Denies all remaining allegations of paragraph 21.

      22.    Admits that Plaintiff, on a number of occasions, reported various

concerns to DFS. DFS denies all remaining allegations of paragraph 22.

      23.    Denies the allegations of paragraph 23.

      24.    Denies the allegations of paragraph 24.

      25.    Denies the allegations of paragraph 25.

      26.    Denies the allegations of paragraph 26.



                                          3
Case 6:21-cv-00312-JA-LRH Document 34 Filed 08/13/21 Page 4 of 12 PageID 168




      27.    Admits that on June 15, 2017, Plaintiff sent an email to Employee

Relations and Corporate Management Audit, the contents of which speaks for itself.

DFS denies all remaining allegations of paragraph 27.

      28.    Admits that on June 18, 2017, Plaintiff sent an email to George

Kalogridis, President of the Walt Disney World Resort, and Corporate Management

Audit, the contents of which speaks for itself. DFS denies all remaining allegations of

paragraph 28.

      29.    Admits that on June 19, 2017, an Employee Relations representative met

with Plaintiff. DFS denies all remaining allegations of paragraph 29.

      30.    Denies the allegations of paragraph 30.

      31.    Denies the allegations of paragraph 31.

      32.    Denies the allegations of paragraph 32.

      33.    Admits that Plaintiff was on medical leave from approximately July 28,

2017 to September 12, 2017.

      34.    Lacks sufficient knowledge or information to admit or deny the

allegations of paragraph 34, and therefore denies.

      35.    Admits that on September 21, 2017, Plaintiff's employment was

terminated during a meeting with Andrew Widger and Sandy Ramjattan-Grant.

Admits that on September 21, 2017, Plaintiff emailed Grant regarding her termination.

DFS denies all remaining allegations of paragraph 35.

      36.    Denies the allegations of paragraph 36.

      37.    Denies the allegations of paragraph 37.
                                          4
Case 6:21-cv-00312-JA-LRH Document 34 Filed 08/13/21 Page 5 of 12 PageID 169




      38.    Denies the allegations of paragraph 38.

                   COUNT I – VIOLATION OF THE
            SARBANES-OXLEY ACT, 18 U.S.C., §1514(A) (“SOX”)

      39.    DFS reasserts and incorporates its responses to paragraph 1 through 38

above in response to the allegations of paragraph 39.

      40.    Denies the allegations of paragraph 40.

      41.    Admits the allegations of paragraph 41.

      42.    The allegations of paragraph 42 constitute a conclusion of law to which

no response is required.

      43.    The allegations of paragraph 43 constitute a conclusion of law to which

no response is required.

      44.    Denies the allegations of paragraph 44.

      45.    Denies the allegations of paragraph 45.

      46.    Denies the allegations of paragraph 46.

      47.    Denies the allegations of paragraph 47.

      48.    Denies the allegations of paragraph 48.

      DFS denies that Plaintiff is entitled to any of the relief requested in the

wherefore clause for Count I.

  COUNT II – VIOLATION OF DODD FRANK WALL STREET REFORM
  AND CONSUMER PROTECTION ACT, 15 U.S.C., §78u-6(H) (“DODD-
                           FRANK”)

      49.    DFS realleges and incorporates by reference its responses to paragraphs

1 through 38 above in response to the allegations of paragraph 49.


                                          5
Case 6:21-cv-00312-JA-LRH Document 34 Filed 08/13/21 Page 6 of 12 PageID 170




      50.    Denies the allegations of paragraph 50.

      51.    Denies the allegations of paragraph 51.

      52.    Denies the allegations of paragraph 52.

      53.    Denies the allegations of paragraph 53.

      54.    The allegations of paragraph 54 constitute a conclusion of law to which

no response is required

      55.    Denies the allegations of paragraph 55.

      56.    Denies the allegations of paragraph 56.

      57.    Denies the allegations of paragraph 57.

      DFS denies that Plaintiff is entitled to any of the relief requested in the

wherefore clause for Count II.

  COUNT III – VIOLATION OF THE CALIFORNIA FALSE CLAIMS ACT,
              CALIFORNIA GOVERNMENT CODE §12653

      58.    DFS realleges and incorporates by reference its responses to paragraphs

1 through 38 above in response to the allegations of paragraph 58.

      59.    The allegations of paragraph 59 constitute a conclusion of law to which

no response is required.

      60.    Denies the allegations of paragraph 60.

      61.    Denies the allegations of paragraph 61.

      62.    Denies the allegations of paragraph 62.

      63.    Denies the allegations of paragraph 63.




                                          6
Case 6:21-cv-00312-JA-LRH Document 34 Filed 08/13/21 Page 7 of 12 PageID 171




      DFS denies that Plaintiff is entitled to any of the relief sought in the wherefore

clause for Count III.

     COUNT IV – VIOLATION OF THE FLORIDA PRIVATE SECTOR
     WHISTLEBLOWERS ACT, FLA. STAT. §448.101, ET SEQ (“FWA”)

      64.    DFS realleges and incorporates by reference its responses to paragraphs

1 through 38 above in response to the allegations of paragraph 64.

      65.    Denies the allegations of paragraph 65.

      66.    Denies the allegations of paragraph 66.

      67.    Denies the allegations of paragraph 67.

      68.    Denies the allegations of paragraph 68.

      DFS denies that Plaintiff is entitled to any of the relief sought in the wherefore

clause for Count IV.

                      COUNT V – VIOLATION OF THE
                   EQUAL PAY ACT OF 1963, 29 U.S.C., §206

      69.    DFS realleges and incorporates by reference its responses to paragraphs

1 through 38 above in response to the allegations of paragraph 69.

      70.    The allegations of paragraph 70 set forth a conclusion of law to which no

response is required.

      71.    The allegations of paragraph 71 set forth a conclusion of law to which no

response is required.

      72.    Admits the allegations of paragraph 72.

      73.    Denies the allegations of paragraph 73.

      74.    Denies the allegations of paragraph 74.

                                          7
Case 6:21-cv-00312-JA-LRH Document 34 Filed 08/13/21 Page 8 of 12 PageID 172




       75.   Denies the allegations of paragraph 75.

       76.   Denies the allegations of paragraph 76.

       77.   Denies the allegations of paragraph 77.

       78.   Denies the allegations of paragraph 78.

       79.   Denies the allegations of paragraph 79.

       DFS denies that Plaintiff is entitled to any of the relief sought in the wherefore

clause for Count V.

                      ADDITIONAL PARTIES AND/OR CLAIMS

       80.   Paragraph 80 constitutes Plaintiff’s characterization of her case, to which

no response is required.

                  DEFENSES AND AFFIRMATIVE DEFENSES

       1.    The Complaint fails to state any claim upon which relief can be granted.

       2.    Plaintiff’s claim under SOX is barred because even if her alleged

protected conduct was a contributing factor to her termination (which DFS denies)

clear and convincing evidence establishes that it would have taken the same action

even if she had not engaged in the alleged protected activity.

       3.    Plaintiff’s claim under SOX is barred because she did not have an

objectively reasonable belief of a violation of one of the enumerated laws listed in

SOX.

       4.    Plaintiff’s claim under Dodd-Frank is barred because even if Plaintiff had

engaged in protected activity she cannot prove that but for her protected activity she

would not have been terminated.

                                           8
Case 6:21-cv-00312-JA-LRH Document 34 Filed 08/13/21 Page 9 of 12 PageID 173




      5.     Plaintiff’s claim under Dodd-Frank is barred because she did not file a

complaint relating to a violation of the securities laws with the SEC prior to the adverse

action about which she complains and therefore cannot meet a condition precedent.

      6.     Plaintiff’s claim under the FWA is barred because even if Plaintiff had

engaged in protected activity she cannot prove that but for her protected activity she

would not have been terminated.

      7.     Plaintiff’s claim under the FWA is barred there is no actual violation of

any law, rule, or regulation.

      8.     Plaintiff did not provide prior written notice and an opportunity to

correct any violation of law, rule or regulation and therefore cannot meet the

conditions precedent to the institution of an action pursuant to the FWA, Fla. Stat.

§448.102(1), et seq.

      9.     Even if Plaintiff establishes that she was paid differently than a similarly

situated male employee (which DFS denies), her claim is barred because any such

differential would be based on a factor other than sex.

      10.    Plaintiff has no basis for compensatory damages, including any claim for

emotional distress under Fla. Stat. Chapter 448.

      11.    Plaintiff has waived the right, if any, to pursue, or is estopped from

pursuing, the claims in the Complaint and each purported count therein by reason of

her own actions and course of conduct.

      12.    Counts I - IV of the Complaint are barred because all of DFS’ actions

with respect to Plaintiff were taken solely for legitimate, non-retaliatory business-
                                            9
Case 6:21-cv-00312-JA-LRH Document 34 Filed 08/13/21 Page 10 of 12 PageID 174




related reasons that were neither arbitrary, capricious nor unlawful, nor related to

Plaintiff’s engagement in protected activity, if any.

       13.    Counts I - IV of the Complaint are barred because there is no causal link

between any protected activity and any purported adverse employment action.

       14.    If Plaintiff sustained any loss, injury, damage or detriment as alleged in

the Complaint, the loss, injury, damage, or detriment was caused and contributed to

by Plaintiff’s actions in that she did not exercise ordinary care on her own behalf, and

in the performance of her employment at the times and places alleged in the

Complaint, and Plaintiff’s own actions and omissions proximately caused and

contributed to the loss, injury, damage or detriment alleged by Plaintiff, and Plaintiff’s

recovery from Defendant, if any, should be reduced in proportion to the percentage of

Plaintiff’s negligence or in proportion to her fault.

       15.    Plaintiff may not recover liquidated or punitive damages because at all

times relevant to the Complaint, Defendant had in place policies to prevent retaliation

in the workplace and made good-faith efforts to implement and enforce those policies.

       16.    Plaintiff may not recover liquidated or punitive damages because neither

DFS nor any of its officers, directors or managing agents committed any alleged

oppressive, fraudulent, or malicious act, authorized or ratified such an act, or had

advanced knowledge of the unfitness, if any, of the employee or employees, if any,

who allegedly committed such an act, or employed any such employee or employees

with a conscious disregard of the rights or safety of others.



                                            10
Case 6:21-cv-00312-JA-LRH Document 34 Filed 08/13/21 Page 11 of 12 PageID 175




      17.    Plaintiff is barred from the recovery of damages (the entitlement to which

DFS denies) or, alternatively, such recovery should be reduced, because she has failed

to mitigate her damages.

      18.    Any recovery against DFS (the entitlement to which DFS denies) should

be offset by whatever wages and benefits Plaintiff has earned and/or received from

any collateral source whatsoever subsequent to the alleged acts complained of herein.

      19.    Any recovery against DFS (the entitlement to which DFS denies) should

be reduced by the doctrine of after-acquired evidence to the extent that it is learned

that Plaintiff engaged in wrongful conduct, including but not limited to the

misappropriation of documents, that would have led to her termination in any event.

      WHEREFORE, DFS respectfully requests that this court enter judgment in its

favor and against Plaintiff, together with an award of costs and attorneys' fees, and

grant such other and further relief as the Court deems just and proper.



                                               /s/ Mary Ruth Houston
                                               MARY RUTH HOUSTON, ESQ.
                                               Florida Bar No. 834440
                                               Email address: mhouston@shutts.com
                                               SHUTTS & BOWEN LLP
                                               300 S. Orange Avenue, Suite 1600
                                               Orlando, Florida 32801-5403
                                               Telephone: (407) 423-3200
                                               Facsimile: (407) 425-8316

                                               and




                                          11
Case 6:21-cv-00312-JA-LRH Document 34 Filed 08/13/21 Page 12 of 12 PageID 176




                                             STEPHEN L. BERRY, ESQ.
                                             (Admitted Pro Hac Vice)
                                             Email: stephenberry@paulhasting.com
                                             PAUL HASTINGS LLP
                                             695 Town Center Drive,
                                             Seventeenth Floor
                                             Costa Mesa, CA 92626
                                             Telephone: (714) 668-6200
                                             Facsimile: (714) 979-1921
                                             Attorneys for Defendant


                         CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 13th day of August, 2021, a true and correct

copy of the foregoing was electronically file with the Clerk of Court using the

CM/ECF system, which will automatically send notification of such filing to the

following: Frank M. Malatesta, Esq. of MALATESTA LAW OFFICE,

frank@malatestalawoffice.com; staff@malatestalawoffice.com, counsel for Plaintiff.


                                             /s/ Mary Ruth Houston
                                             Counsel

ORLDOCS 18882636 2




                                        12
